Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Response to Arguments
Applicant's arguments, filed 04/01/2022, have been fully considered but they are moot in view of new ground(s). 

Claim Objections
Claims 1 and 19 are objected to for failing to define the invention in the manner required by 35 U.S.C. 112, second paragraph. The claims must be in one sentence form concluding with a period marking the end of the sentence. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the terms “length of a payload of a DoIP (Diagnostic over IP) header,” and “a predetermined length,” but if fails to define a payload length and a predetermined length. The term “length” needs to be defined in terms of a unit (e.g. bits, bytes, symbols, etc..) such that a person of ordinary skill in the art is reasonably apprised of the scope of the invention. 
Furthermore, the term “not identical to a predetermined length” is vague and indefinite since a person of ordinary skill in the art is presented with an open-ended group of values to compare the length to. A person of ordinary skill in the art would not be able to ascertain the scope of the invention.  

Claim 1 recites “determining that the diagnostic device is an Ethernet diagnostic device when a length of a payload of a DoIP (Diagnostic over IP) header is not identical to a predetermined length.” However, it fails to define a specific manner as well as an entity by which the DoIP header is obtained and manipulated. It is not clear which frame/packet/pdu carries this header and how it is being intercepted and parsed to determine its payload length. Consequently, the claim(s) is incomplete for omitting essential steps and elements, and such omission amounts to a gap between the steps. 

The above remarks equally apply to independent claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 20160182341) in view of Autosar “Specification of Diagnostic over IP, AUTOSAR CP Release 4.4.0”.

Regarding claim 1, Fischer discloses a communication method of a controller (controller 221; Fig. 2), comprising:
transmitting a diagnostic information request and attribute information of a diagnostic device to an Ethernet electronic control unit (ECU) (interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014].
external tester 250 to send Ethernet messages directly to a component with Ethernet capability (e.g. a controller). A configuration command may be a UDS (Universal Diagnostics Services) diagnostic command, e.g. based on the ISO 14229:1998 standard. The one or more configuration commands can alter the communication mode of the component that is to be configured 221, 233, 243. In particular, the component 221, 233, 243 can be configured to interchange data with the tester 250 directly via the Ethernet network 110. By way of example, the component 221, 233, 243 can be configured to receive data sent to the IP address of the component 221, 233, 243 via the Ethernet network 110; [0038, 0041]);
in response to the diagnostic information request, determining a protocol type of the diagnostic device based on the attribute information (the controller may be set up to receive a configuration command and then to allow interchange of data with the external transmitter via the Ethernet network. In this case, the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014]);
controlling the Ethernet ECU to perform protocol conversion according to the determination result (the controller may have an IP address and the data received via the Ethernet network may be sent to the IP address of the controller. Furthermore, the controller may be set up to pack a diagnostic message based on a data format for transmission via the diagnostic bus into an Ethernet message for transmission via the Ethernet network (when the controller is in the Ethernet communication mode); [0015]); and
receiving a diagnostic message from the Ethernet ECU in response to the diagnostic information request by the diagnostic device (the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014]).
wherein in response to the diagnostic information request, determining the protocol type of the diagnostic device based on the attribute information (the controller may be set up to receive a configuration command and then to allow interchange of data with the external transmitter via the Ethernet network. In this case, the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014]).
Fischer does not expressly disclose determining that the diagnostic device is an Ethernet diagnostic device when a length of a payload of a DoIP (Diagnostic over IP) header is not identical to a predetermined length.
In an analogous art, Autosar discloses determining that the diagnostic device is an Ethernet diagnostic device when a length of a payload of a DoIP (Diagnostic over IP) header is not identical to a predetermined length (If the DoIP module is called with a payload length that is not valid for the specifc payload type, the NACK code 0x04 shall be sent and the according socket shall be closed.  Note: The single valid payload length ranges for the single payload types are described in the single subchapters of the payloads (see SWS_DoIP_00008 for the list of all receive payload types and the according chapter references); page 27.
If the DoIP module receives a diagnostic message with the payload data length in the DoIP header is set to a value bigger than DoIPMaxRequestBytes-4, than the DoIP module shall send a diagnostic message negative acknowledge message with the diagnostic message negative acknowledge code set to 0x04 as described in chapter7.3.2.6.3. Additionally the message shall be discarded; page 42).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Autosar into the system of Fischer in order to provide a standardized solution of the ISO DoIP specification for existing Ethernet architecture (Autosar; page 7).

Regarding claim 2, the combination of Fischer and Autosar, particularly Fischer discloses wherein the diagnostic device comprises any one of a controller area network (CAN) diagnostic device or the Ethernet diagnostic device (the controller may be connected to the central gateway via a diagnostic bus (e.g. FlexRay, CAN, MOST or Ethernet), and in this way communicate with an external transmitter via the gateway; [0018]).

Regarding claim 3, the combination of Fischer and Autosar, particularly Fischer discloses wherein, in response to the diagnostic information request, determining the protocol type of the diagnostic device based on the attribute information comprises:
determining whether the diagnostic device is the CAN diagnostic device or the Ethernet diagnostic device based on the attribute information including Protocol Control Information (PCI) (external tester 250 to send Ethernet messages directly to a component with Ethernet capability (e.g. a controller). A configuration command may be a UDS (Universal Diagnostics Services) diagnostic command, e.g. based on the ISO 14229:1998 standard. The one or more configuration commands can alter the communication mode of the component that is to be configured 221, 233, 243. In particular, the component 221, 233, 243 can be configured to interchange data with the tester 250 directly via the Ethernet network 110. By way of example, the component 221, 233, 243 can be configured to receive data sent to the IP address of the component 221, 233, 243 via the Ethernet network 110; [0038, 0041]).

Regarding claim 8, the combination of Fischer and Autosar, particularly Fischer discloses wherein receiving the diagnostic message from the Ethernet ECU in response to the diagnostic information request by the diagnostic device comprises: not converting the diagnostic message when the diagnostic device is the Ethernet diagnostic device (the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter. In particular, data can be sent from the external transmitter directly to the IP address of the controller. Furthermore, the direct interchange of data via the Ethernet network can involve bypassing a processing unit (for protocol converter and/or routing functions) of the gateway; [0014]).

Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 8.

Regarding claim 17, the combination of Fischer and Autosar, particularly Autosar discloses wherein the predetermined length is 12 bytes (Bytes 4 to 7 shall contain the payload length in Bytes not including the length of the DoIP header information (i.e. if a DoIP message is received with Payload length set to 2 it means that 10 Bytes in total were received); page 26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Autosar into the system of Fischer in order to provide a standardized solution of the ISO DoIP specification for existing Ethernet architecture (Autosar; page 7).

Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 17.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view Autosar and in view of of Mizukoshi (US 20210029103).

Regarding claim 7, the combination of Fischer and Autosar, particularly Fischer discloses wherein receiving the diagnostic message from the Ethernet ECU in response to the diagnostic information request by the diagnostic device (the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014]). 
The combination of Fischer and Autosar does not expressly disclose converting the diagnostic message into a divided CAN frame when the diagnostic device is the CAN diagnostic device.
In an analogous art, Mizukoshi discloses converting the diagnostic message into a divided CAN frame when the diagnostic device is the CAN diagnostic device (it is possible that the device 40 communicates with the ECU 30B and executes the diagnosis. As a protocol of the diagnosis herein, there are UDS (Unified Diagnosis Services, ISO14229), Diagnostics on CAN (ISO15765), and the like. In addition, some of the ECU of a communication destination may require protocol conversion. In this case, a flow entry performing conversion of a CAN frame and Ethernet frame exemplified in Non-Patent Literature 1 may be set to the OFS 200; [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Mizukoshi into the system of Fischer and Autosar in order to achieve efficiency of diagnosis, and reprogramming of the ECU and reduction of a security risk (Mizukoshi; [0065]).

Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 7.
		
Allowable Subject Matter
Claims 5-6, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of element which is not taught by the prior art of record. The same reasoning applies to dependent claims 6 and 13-14 mutatis mutandis.

Claim 19 is allowable except for the objection(s) set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao (US 20130159466), “VEHICULAR COMMUNICATION CONTROL APPARATUS.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413